UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6700


BRIAN J. TURNER,

                    Plaintiff - Appellant,

             v.

JOHN EAST, Alex VA Police,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:13-cv-01148-LMB-TCB)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian J. Turner appeals the district court’s order denying his motion to appoint

counsel. We have reviewed the record and find no reversible error. Accordingly, we

grant leave to proceed in forma pauperis, deny Turner’s motion to appoint counsel, and

affirm for the reasons stated by the district court. Turner v. East, No. 1:13-cv-01148-

LMB-TCB (E.D. Va. June 5, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2